Citation Nr: 1801788	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to May 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection for PTSD and assigned a 10 percent evaluation, effective May 28, 2002.

An interim January 2016 rating decision increased the rating of PTSD to 70 percent, effective May 28, 2002.  As 70 percent is less than the maximum schedular rating for PTSD, and the Veteran had not expressed satisfaction with the ratings, the appeals are continued.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that in December 2015 the Veteran filed an application for TDIU. In a March 2016 rating decision entitlement to TDIU was denied.  While the appeal for that claim has not been perfected, the TDIU claim is considered to be part and parcel of the Veteran's claim for an increased rating for his PTSD. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board has jurisdiction of that issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's symptoms PTSD have shown to most nearly approximate total social and occupational impairment.

2. Throughout the appeal period, the Veteran is in receipt of service-connected benefits solely for PTSD at an evaluation of 100 percent.


CONCLUSIONS OF LAW

1. The criteria for an initial 100 percent evaluation for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.130, Diagnostic Code (Code) 9411 (2017).

2. Entitlement to TDIU is dismissed as moot.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 4.14, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating of PTSD

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated as 70 percent from May 28, 2002 under the General Rating Formula for Mental Disorders. 

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Under the provisions of Diagnostic Code 9411 a 70 percent rating is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score between from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score between 41 and 50 (out of 100) denotes serious symptoms or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score between 51 and 60 denotes moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

The Veteran's VA treatment records during the period on appeal reflect numerous hospitalizations for psychiatric and drug rehabilitation treatment.  

In a February 2004 decision, the Social Security Administration (SSA) found that the Veteran was disabled for SSA purposes, because of PTSD, as of April 2002, the date he filed a claim for SSA benefits.  Records considered by SSA included VA treatment records and the report of a March 2003 psychological evaluation.  

In the rating action on appeal, the RO granted service connection and assigned the initial rating, effective May 28, 2002, the date of the Veteran's claim to VA.  The rating was subsequently increased to 70 percent, effective that same date. 
From May to June 2002, the Veteran underwent an in-patient drug rehabilitation program at a VA facility.  During this treatment, the Veteran reported having auditory hallucinations, hearing screaming about every 20 minutes during the night; trouble sleeping; a decreased appetite; low self-esteem; and that "he has not felt that there is hope for him."  He also described himself having racing thoughts, being very irritable, and having anger towards his roommate with thoughts of hurting him.  He described that he had not gotten into any physical altercations because others had intervened, but had gotten into verbal arguments.  He denied any suicidal or homicidal ideation.  His roommate also reported that he was "fighting in his sleep."

In a June 2002 VA substance abuse note, after completion of the in-patient treatment program, the Veteran reported having nightmares and night sweats due to his stressor event.  He noted he was more aggressive and had a distrust of others.  On mental status examination, his motor skills were normal; mood was angry; affect was appropriate; thought process and content were normal; and he had no suicidal or homicidal ideations.  GAF score was 35.  

In a June 2002 VA addiction assessment note, the Veteran reported having mental problems attributable to his substance abuse included irritability; easily angered; depression; memory problems; difficulty concentrating; paranoia; anxiety/nervousness; panic attacks; suicidal impulses; and violent impulses.  

In a July 2002 VA psychiatry treatment admission note, the Veteran reported having chronic nightmares.  He denied ever physically abusing his ex-wife, but did describe he had scared her by punching walls and verbally abused her.  The examiner indicated his GAF score was between 50 and 55. 

In a July 2002 VA substance abuse treatment note, the Veteran reported an incident with another patient arguing over a VHS tape.  "He described himself as getting 'tunnel vision' or constricted vision and having homicidal thoughts."  He also described he tried to calm himself down, but still had thoughts about finding something to hit the other veteran with.  

In a September 2002 VA psychiatric treatment discharge note, the Veteran reported having night sweats, an inability to sleep, and isolating himself because he could not trust people.  He also reported having one suicide attempt five months beforehand, but denied any suicidal ideation since then.  GAF score was 35. 

In a March 2003 private psychological examination undertaken as part of the SSA claim, the Veteran reported irregular sleeping habits due to nightmares and sleeping more during the day.  He reported that he only sees his children once a month, will attend church weekly, but that he does not participate in activities with his sister, whom he lives, with or talk on the phone.  He described that he did not have friends.  He also reported that he is dependent on his sister for cooking, laundry, shopping, travel, and most chores.  On mental status examination, the Veteran was kept in appearance, grim, solemn, constricted, and dysphoric.  The psychologist noted he seemed uncomfortable/self-conscious, exhibiting notably poor eye contact, but he did not appear vigilant.  He was able to understand and respond without difficulty. There were no visible signs of any physical discomfort or bizarre behaviors.  During questioning, he correctly gave his birthdate, but gave the wrong date of the examination.  He could not correctly count backwards from 100 by 7's or recall any 3 items after 5 minutes.  He was able to repeat 3 and 3 digit numbers backwards and able to calculate simple math correctly.  When asked about his plans after the examination, he said he had no plans, but added spontaneously "I believe the enemy put chemicals in me."  The reviewing psychologist noted a review of his treatment records indicated a suicide gesture and bouts of agitation.  

In February 2003, the Veteran was taken to a VA emergency room following a suicide attempt.  His aunt described he was acting strangely and she found him in his car with all the windows rolled up and rags in the exhaust pipe.  The Veteran reported he had been feeling depressed with feelings of guilt, difficulty sleeping, decreased appetite and energy, and suicidal ideation for 2 days.  

In a March 2003 VA psychiatric treatment note, the Veteran reported that he had stopped taking his medication six weeks prior to admission.  He described that his PTSD symptoms with daily nightmares/flashbacks, anxiety, intrusive thoughts, and hyper-startle.  He reported that he had suicidal ideation and felt homicidal towards his wife, but did not remember putting rags in his car exhaust to hurt himself.  

In a June 2004 VA psychiatric treatment note, the Veteran reported he stopped taking his medication. He reported he was depressed, sad, and tired of hurting all the time.  He also reported a decreased energy and appetite, anxiety, feeling useless and hopeless.  He described having suicidal ideation, but did not have intent or a plan.  GAF score was 35.

On November 2004 VA mental disorders examination, the Veteran reported that his memory is impaired.  He described that "he forgets to do things," and "he loses stuff around the house," but denied any problems with sustained attention and concentration.  He also denied any problems with his mood, although the examiner noted that according to his medical record he is impulsive with a history of acting out physically.  The Veteran reported that he sleeps very poorly and takes naps during the day.  He described having nightmares every day in which he hears a woman screaming.  He reported that he lives in a small cabin on his grandmother and father's land, and that his grandmother manages his finances.  He denied any current suicidal or homicidal ideation.  The examiner opined that due to the combination of drug and alcohol dependence and psychiatric diagnoses she could not provide a GAF score.  

In July 2006 was admitted to a VA facility with depression and thoughts of suicide.  He also reported racing thoughts and flashbacks. 

On October 2007 VA psychiatric examination, the Veteran reported ongoing nightmares, flashbacks, being easily angered and startled, isolating himself, and recurring bad thoughts of combat.  On mental status examination, the Veteran appeared clean and casually dressed; his demeanor was calm and cooperative; his attention was alert and attentive; his cognition was oriented to person, place, and time; his speech was at a normal rate and tone; motor activity was within normal limit; mood was mildly depressed; affect was appropriate; thought process was logical and goal-directed; abstract thinking, judgement, and insight were all normal.  The Veteran reported that he did not have any suicidal or homicidal ideation.  GAF score was 49.  

In October 2007, the Veteran reentered a VA residential rehabilitation treatment program.  In a December 2007 reassessment, the Veteran reported having anger rated 9 out of 10, irritability rated 9 out of 10, paranoia rated 10 out of 10, anxiety rated 10 out of 10, and a tendency to isolate himself from others rated 10 out of 10.  He also reported having insomnia, sleeping 4 hours a night; nightmares 3 days per week; night sweats 3 nights per week; flashbacks 3 times per week; and panic attacks 6 days per week. He reported he has depression rated 6 out of 10. He also described that "because of PTSD [he does not] have much of a life."

In a February 2008 statement, the Veteran's friend AW reported since returning from active duty service the Veteran gets easily started, is easily provoked and gets into fights.  He noted that the Veteran will argue with anyone and cannot adapt to mainstream society. She also reported that she noticed that he is unable to sleep at night and has nightmares on a regular basis.

Various statements received in March 2008 from fellow patients of the Veteran's in-patient rehabilitation program each that the Veteran on numerous occasions was angered and disruptive in group meetings, and is very defensive in nature.  

On July 2011 PTSD examination conducted in connection with the initial claim of service connection, the examiner noted that since 2002 the Veteran had been admitted to numerous hospital programs in different states for PTSD, alcohol and drug dependence, suicidal ideations, homelessness, bipolar disorder, and depression.  The examiner noted his most recent admission was in June 2011 for a drug relapse and suicidal ideation.  The Veteran reported only one suicide attempt, trying to drive his car off a bridge, but the examiner noted that a review of his treatment records notes the incident of his aunt finding him with rags stuffed into his exhaust pipe and numerous admissions for suicidal ideations.  However, the examiner noted these admissions appear to be in the context of drug relapses.  The Veteran also reported a history of violence, reporting that he lost many jobs because of fighting.  On mental status examination, the Veteran appeared clean, neatly groomed, and casually dressed; psychomotor activity was unremarkable; speech was spontaneous, clear and coherent; his attitude was cooperative, friendly, relaxed, and attentive; affect was normal, attention was intact; thought process was unremarkable; and orientation was intact to person, time, and place.  The Veteran reported his mood was that he was always vigilant.  In a description of his day, the Veteran described sleeping during the day and that at night he "patrols the house" with his pistol until his wife goes to work.  The Veteran also reported having repeated episodes of anger or violence to others.  He did not have any suicidal or homicidal ideation.  He reported that his recent, remote, and immediate memory were all mildly impaired.  The examiner noted the Veteran's PTSD symptoms included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startled response.   The examiner opined that the Veteran's PTSD symptoms resulted in deficiencies in the areas of judgement, thinking, family, relations, work, mood or school.  

In a November 2012 VA mental health treatment note, the Veteran reported that he had stopped taking his PTSD medication and had relapsed on drugs.  He reported he had passive suicidal ideation, but denied homicidal ideation.  

In a November 2012 VA psychosocial assessment note, the provider noted the Veteran's symptoms included intense nightmares twice a week, intrusive thoughts 3 to 4 times per week, night sweats, anger, and depression rated as 4 out of 10.  

In July 2015 the Veteran was involved in a verbal altercation on VA property and police were contacted.  The Veteran described that he had loaned money to a friend who had refused to pay him back.  

In an October 2015 VA mental health nursing note, the Veteran reported having nightmares and explosive anger issues.  He described an incident where he had choked a VA housekeeper who he indicated had borrowed money and did not return it.  

In a February 2016 suicide risk assessment note, a welfare check was performed on the Veteran.  His mother indicated he had possible thoughts, plans, or intent for suicide, and his phone had been disconnected.  Upon contact the Veteran reported an absence of suicidal or homicidal ideation but indicated that he would resume psychiatric treatment. 

On February 2016 VA PTSD examination, the examiner found diagnoses of PTSD and chronic major depressive disorder.  The examiner noted the Veteran's symptoms included depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; flattened affect; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner characterized the Veteran's occupational and social impairment as reduced reliability and productivity.  The Veteran described his depression had reached a point where he had serious thoughts of taking his own life and that he had a gun in his hand.  He also reported that he did not have any current or recent suicidal thoughts.  The examiner also opined that the Veteran was not capable of managing his financial affairs due to chronic patterns of substance abuse., but the Veteran is was able to engage in employment. 

In a May 2016 VA mental health note, the Veteran reported that he had been off his medication for two months.  He reported seeing a difference off his medication.   He indicated he had a depressed mood every day, with "a lot of sadness," and an increase in nightmares and night sweats.  He reported a loss of pleasure in activities, an increased appetite, poor sleep, low energy, and feelings of guilt.  He denied having any hallucinations or delusional thinking, although he did acknowledge hearing screams in the past.  He also denied any feelings of hopelessness or suicidal or homicidal ideations.  

Based on the review of the record, and in affording the Veteran the benefit of the doubt, the Board finds that entitlement to an initial 100 percent rating for PTSD is warranted.  Throughout the entire period on appeal, the Veteran was admitted numerous times to VA in-patient treatment programs for PTSD and drug rehabilitation treatment and had numerous periods on and off his psychiatric medications.  Throughout the period on appeal, the Veteran had numerous instances of suicidal and homicidal ideations, with at least two recorded suicide attempts, a history of violence, irritability and outbursts of anger, hypervigilance, impaired impulse control, and an inability to manage his finances.  At various times he also had problems with his memory, paranoia, flashbacks, and audio hallucinations.  Additionally, the Veteran was also assigned GAF scores in June 2002 and September 2004 of 35, which reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relationships, judgement, thinking or mood.  

The Board finds the Veteran's impairment as a result of PTSD most nearly approximate total social and occupational impairment during the entire period on appeal; an initial evaluation of 100 percent is granted.  

TDIU

The Veteran's only service-connected disability is PTSD.  Given the decision to grant a 100 percent rating for PTSD, effective May 28, 2002, the entire period on appeal, the claim for a TDIU is moot.  See Herlehy v. Principi, 15 Vet. App. 33 (2001). 


	(CONTINUED ON NEXT PAGE)


ORDER

An initial evaluation for PTSD of 100 percent is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to TDIU is dismissed as moot. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


